

117 SRES 133 IS: Condemning all forms of anti-Asian sentiment as related to COVID–19.
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 133IN THE SENATE OF THE UNITED STATESMarch 24, 2021Ms. Hirono (for herself, Ms. Duckworth, Ms. Baldwin, Mr. Blumenthal, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Coons, Ms. Cortez Masto, Mr. Durbin, Mrs. Feinstein, Mr. Kaine, Ms. Klobuchar, Mr. Markey, Mr. Menendez, Mr. Merkley, Mr. Murphy, Mrs. Murray, Mr. Padilla, Mr. Reed, Ms. Rosen, Mr. Sanders, Mr. Schatz, Mrs. Shaheen, Ms. Smith, Ms. Stabenow, Mr. Van Hollen, Mr. Warner, Mr. Warnock, Ms. Warren, Mr. Whitehouse, Mr. Wyden, Mr. Bennet, and Mrs. Gillibrand) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning all forms of anti-Asian sentiment as related to COVID–19.Whereas there are 23,000,000 Asian Americans and Pacific Islanders in the United States, constituting 7 percent of the population of the United States;Whereas over 2,000,000 Asian Americans and Pacific Islanders are working on the front lines of the COVID–19 pandemic as first responders and in health care, law enforcement, transportation, supermarkets, and other service industries;Whereas the use of anti-Asian terminology and rhetoric related to COVID–19, such as the Chinese Virus, Wuhan Virus, and Kung-flu have perpetuated anti-Asian stigma;Whereas the use of anti-Asian rhetoric has resulted in Asian Americans being harassed, assaulted, and scapegoated for the COVID–19 pandemic;Whereas, since January 2020, there has been a dramatic increase in reports of hate crimes and incidents against those of Asian descent in all 50 States and the District of Columbia;Whereas, according to a recent report, there were nearly 3,800 reported cases of anti-Asian discrimination related to COVID–19 between March 19, 2020, and February 28, 2021;Whereas, in incidents of anti-Asian violence occurring in March 2020—(1)a woman wearing a mask was kicked and punched at a New York City subway station; (2)2 children and 2 adults were stabbed at a wholesale grocery in Midland, Texas; (3)a couple was assaulted and robbed by a group of attackers in Philadelphia; and (4)a 16-year-old boy was sent to the hospital after being attacked by bullies in Los Angeles, California;Whereas since the start of the COVID–19 outbreak, anti-Asian discrimination and hate has continued;Whereas a disproportionate number of attacks, approximately 68 percent, have been directed at Asian-American women; Whereas since the start of 2021, there has been a surge in anti-Asian attacks targeting predominantly elderly Asian Americans;Whereas, on January 30, 2021, an 84-year-old Thai man, Vicha Ratanapakdee, died from injuries sustained from an unprovoked assault while on his routine morning walk in San Francisco, California;Whereas, in January 2021, a series of attacks occurred in Oakland’s Chinatown targeting Asian-American seniors, and victims included a 60-year-old man and a 55-year-old woman, who, in separate incidents, were violently shoved to the ground;Whereas, in February 2021, victims of anti-Asian violence included—(1)a 61-year-old Filipino man who was attacked and slashed across his face on a New York City subway; (2)a Filipino woman in her eighties who was punched in an unprovoked attack while riding a trolley in San Diego; and (3)a 52-year-old Asian woman who was attacked and forcefully shoved while waiting in line outside a bakery in Flushing, New York;Whereas, on March 16, 2021, 8 people, including 6 women of Asian descent, were shot to death at 3 Atlanta-area businesses and this violence has heightened the pain and fear in the Asian-American and Pacific-Islander communities; Whereas anti-Asian racism has also resulted in Asian-American businesses being targeted for vandalism;Whereas there are approximately 2,000,000 Asian-American-owned businesses that generate over $700,000,000,000 in annual revenue and employ millions of workers;Whereas more than 1,900,000 Asian-American and Pacific-Islander older adults, particularly those older adults who are recent immigrants or have limited English proficiency, may face even greater challenges in dealing with the COVID–19 pandemic, including discrimination, economic insecurity, and language isolation;Whereas the World Health Organization (referred to in this preamble as the WHO) and the Centers for Disease Control and Prevention (referred to in this preamble as the CDC) recognize that naming COVID–19 using geographic terms or linking it to a specific ethnicity perpetuates stigma;Whereas in 2015, the WHO issued guidance calling on media outlets, scientists, and national authorities to avoid naming infectious diseases for locations to avoid stigmatizing groups of people;Whereas, on February 27, 2020, the Secretary of Health and Human Services stated, Ethnicity is not what causes the novel coronavirus and that it is inappropriate and inaccurate to call COVID–19 the Chinese virus;Whereas, on February 28, 2020, the Chief Medical Officer of the CDC said that stigma is the enemy of public health;Whereas, on March 10, 2020, the Director of the CDC testified that use of the term Chinese coronavirus is wrong and inappropriate; Whereas the Secretary General of the United Nations called for international solidarity and an end to any ill-founded discrimination; andWhereas, on January 26, 2021, the President issued a Presidential Memorandum Condemning and Combating Racism, Xenophobia, and Intolerance Against Asian Americans and Pacific Islanders in the United States: Now, therefore, be itThat the Senate—(1)condemns and denounces all forms of anti-Asian sentiment, including those relating to COVID–19;(2)recognizes that the health and safety of all people of the United States, regardless of background, must be the utmost priority;(3)condemns all manifestations and expressions of racism, xenophobia, discrimination, anti-Asian sentiment, scapegoating, and ethnic or religious intolerance;(4)calls on Federal law enforcement officials, working with State and local agencies—(A)to expeditiously investigate and document all credible reports of hate crimes, harassment, bullying, and threats against the Asian-American and Pacific-Islander communities in the United States;(B)to expand collection of data and public reporting to document the rise in the incidence of hate crimes relating to COVID–19; and(C)to hold the perpetrators of those crimes, incidents, or threats accountable and bring such perpetrators to justice, including through investigation and prosecution;(5)calls on the Attorney General to work with State and local agencies and Asian-American and Pacific-Islander community-based organizations to prevent discrimination, and expand culturally competent and linguistically appropriate education campaigns on public reporting of hate crimes;(6)calls on the Secretary of Health and Human Services, in coordination with the COVID–19 Health Equity Task Force and Asian-American and Pacific-Islander community-based organizations, to issue guidance describing best practices to mitigate racially discriminatory language in describing the COVID–19 pandemic; and(7)recommits the United States to serving as a model for the world in building a more inclusive, diverse, and tolerant society—(A)by prioritizing language access and inclusivity in communication practices; and(B)by combating misinformation and discrimination that puts Asian Americans and Pacific Islanders at risk.